 

Case 9:21-mj-00087-KLD Document5 Filed 09/09/21 Page 1 of 1

AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail

UNITED STATES DISTRICT COURT

for the
District of Montana

United States of America

Vv. Case No. MJ-21-87-M-KLD

David Jay Goebel
Defendant

Charging District: District of North Dakota
Charging District’s Case No. 3:20-cr-00122-PDW-3

 

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

 

 

 

Place: US District Court Courtroom No.; U.S. Mag. Judge Alice Senechal
655 1st Ave N
Fargo, ND 58102 Date and Time: 9/17/2021 11:00 am

 

 

The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.

Date: 09/09/2021 “aha _ Dep
; = a a

Judge's signature

Kathleen L. DeSoto, U.S. Magistrate Judge

 

Printed name and title
